Case 1:18-cv-00874-RDB Document 34-4 Filed 05/10/19 Page 1 of 1

 

Hoffman Employment Law, LLC

600 Jefferson Plaza Suite 204
Rockville, MD 20852
Phone: 301-251-3752 | Fax: 301-251-3753

Account Statement

Prepared for Amber Carney
Re: Sunset Grille FLSA Litigation

 

Previous Balance $0.00
Current Charges $49,232.75
New Balance $49,232.75
Adjustments $0.00
Payments $0.00
Now Due $49,232.75

Trust Account $0.00

 

 
Case 1:18-cv-00874-RDB Document 34-4 Filed 05/10/19 Page 2 of 13

Hoffman Employment Law, LLC

600 Jefferson Plaza Suite 204
Rockville, MD 20852
Phone: 301-251-3752 | Fax: 301-251-3753

PRE-BILL
Amber Carney
1026 Leeward Place Invoice Date: May 10, 2019
Unit B-1 Invoice Number: Pre-bill
Melbourne, FLA 32935 Invoice Amount: $49,232.75

United States of America

Matter: Sunset Grille FLSA Litigation

Aitorney’s Fees

12/7/2017 Tele conf. with A. Carney re potential claims. (1.6 H.B.H. 1.60
hrs).

12/11/2017 Tele conf. with AC re status of matter. H.B.H. 30

1/16/2018 Draft opt-in notice. H.B.H. .10

3/26/2018 Tele conf. with client re facts of claim and review of H.B.H. 1.10
Complaint.

3/26/2018 Review file materials. Draft Collective Action H.B.H. 7.10

Complaint. Review and revise. Draft proposed
Summons and civil cover sheet. Open case via ECF.
3/27/2018 Review issuance of Summons. H.B.H. .10
4/30/2018 Tele conf. with client re status of matter. (.3 hrs). H.B.H. .60
Draft memo to Beach Process Service; prepare
materials and transmit to Beach Process via Priority
Mail. (3 hrs).
5/21/2018 Tele conf. with opposing counsel re extension of H.B.H. 30
response date and service of process. (.1 hrs).
Review file materials re Proof of Service. File same
via ECF. (2 hrs).
5/21/2018 Briefly review proposed Motion for Extension of H.B.H. 10
Time.
5/22/2018 Review Notices of Appearances and Motion for H.B.H. 10
Extension of Time.
5/22/2018 Review proposed Motion to Extend; review and H.B.H. 20
respond to J Tong's email attaching draft Motion to
Extend.
3/27/2018 Review and respond te comm. from client re status H.B.H. 20

$640.00
$120.00
$40.00
$440.00
$2,840.00

$40.00
$240.00

$120.00

$40.00
$40.00

$80.00

$80.00

 

 

SESE EE entre
Case 1:18-cv-00874-RDB Document 34-4 Filed 05/10/19 Page 3 of 13

of matter,
6/10/2018 Tele conf. with A. Carney re status of matter. H.B.H. 50 $200.00
6/28/2018 Draft notice of appearance JL. 10 $20.50
6/28/2018 Editing entry of appearance JL. 10 $20.50
6/28/2018 Finalizing and filing notice of appearance JL, 20 $41.00
6/29/2018 Reviewed prior Sunset case materials and drafted JL. 5.70 $1,168.50
motion for conditional certification
Ti6/2018 Discuss w/ HBH re case status and strat JL. 10 $20.50
TA2Z/A2018 Review and input sched. ord. into calendar JL. 20 $41.00
T/A2Z2018 Review email corres. between HBH and opp con. re JL. 10 $20.50
FLSA coverage issue
7/12/2018 Comm. with opposing counsel re status of H.B.H. 1.30 $520.00

scheduling order. Review Answer and draft Joint
Stipulation re Enterprise Coverage; forward to
opposing counsel.

7/12/2018 Briefly review scheduling order. H.B.H. 20 $80.00

7/12/2018 Begin revising Motion for Cond Cert. H.B.H. 50 $200.00

7/13/2018 Review and respond to comm. from J. Tong re H.B.H. .10 $40.00
stipulation.

7/16/2018 Draft Request for Admissions; review and revise. H.B.H. 90 $360.00
Transmit.

7/16/2018 Tele conf. with client re status of matter and factsin H.B.H. 1.50 $600.00

support of Cond Cert. (.7 hrs). Draft Declaration.
Review and revise. Draft comm. to client attaching
same. (.8 hrs)

 

7/16/2018 Review comm. from J. Tong re enterprise coverage _H.B.H. .10 $40.00
issue; draft response.

7/16/2018 Review comm. from D. English re enterprise H.B.H. 10 $40.00
coverage.

7/18/2018 Phone confer with op con re scheduling order, class JL. 30 $61.50
notice, class definition, prelim disc.

7/18/2018 Confer w/ HBH re next steps, division of labor re JL. 20 $41.00
class notice and class def to op con.

7/18/2018 Edit and draft email to op con re class definition, J.L. 20 341.00
class notice.

7/18/2018 Draft definition for class EL. 40 $82.00

7/48/2018 Edit email to op con re cond. cert. not. and class def. JL. 20 $41.00
w/ HBH

7/18/2018 Review class notice, finalize email to op con re J.L. AQ 382.00
consented cond. cert. and class def.

7/18/2018 Tele conf. with D. English and J. Tong re scheduling H.B.H. 1.30 $520.00
and conditional certification. (.3 hrs). Draft class
notice. (.2 hrs). Multi confer with J. Liew re
proposals to consent motion. (.5 hrs).

7/18/2018 Tele conf. with client re status of matter and H.B.H. 40 $160.00

Declaration revisions. (.3 hrs). Revise Declaration
and forward via docusign.

7/20/2018 Review response to D. English re Cond Cert; draft H.B.H. 20 $80.00
response thereto. Review reply,
7/26/2018 Phone convo. w/ HBH re mot. to extend and cond. ILL. 30 $61.50

cert, strat.

 
Case 1:18-cv-00874-RDB Document 34-4 Filed 05/10/19 Page 4 of 13

7/26/2018 Draft and file consent mot. to extend due to HBH IL. 1.10 $225.50
emergency
8/1/2018 Review and draft lengthy response to outstanding H.B.H. 80 $320.00
issues re conditional cert.
8/2/2018 Draft joint initial report JL. 1.80 $369.00
8/2/2018 Edit and file joint initial report JL, 30 $61.50
8/2/2018 Review and respond to comm. from J. Tong re status H.B.H. 10 $40.00
report.
8/2/2018 Review proposed joint status report prepared by J H.B.H. 20 $80.00
Liew; propose revisions to same. Review revisions
by Defendants.
8/2/2018 Review filed status report. H.B.H. 10 $40.00
8/2/2018 Review Notice of Appearance Charles Kresslein. H.B.H. 10 $40.00
8/7/2018 Review case status w/ HBH and GH EL. 10 $20.50
8/7/2018 Draft mot. for cond. cert JL. 2.60 $533.00
8/7/2018 Conference on case G.H. 10 $20.50
8/7/2018 Review Opposition to Motion for Leave to File 1st H.B.H. 70 $280.00

Amended Complaint; confer with J. Liew and J,
Rubin re same. Review legal research.

8/8/2018 Draft unopposed mot. cond. cert. and edit opt-in JL. 6.20 $1,271.00
notice
8/8/2018 Confer with associates and J. Rubin re discovery H.B.H. 80 $320.00

issues; confer re deposition dates, draft comm to
Pham. Discuss strategies and division of labor re

 

depositions.

8/8/2018 Review and revise draft subpoena to accountants. H.B.H. 50 $200.00
Confer with associates re same,

8/9/2018 Review response to Request for Admissions; draft H.B.H. 10 $40.00
reply.

8/14/2018 Draft proposed order for unopposed mot. for cond. JL. 30 $61.50
cert.

8/14/2018 Edit notice for unopposed mot. for cond. cert. FL. 10 $20.50

8/15/2018 Review edits to unopposed motion for cond. cert, JL, 1.00 $205.00
draft prop order.

8/15/2018 Update proposed order for unopposed mot. for cond. JL. 16 $20.50
cert.

8/15/2018 Review edits to prop order for unop, mot for cond. JL, 20 $41.00
cert.

8/16/2018 Review comm. from counsel re status of matter H.B.H. 10 $40.00
(proposed edits to unopposed motion).

8/17/2018 Prepare unopposed mot. for cond. cert. for filing, file = JL. 80 $164.00
motion.

8/17/2018 Draft comm. to opposing counsel re Motion for H.B.H. 30 $200.00
Cond Cert. (1 hr) Review response from CK re
edits. (.] hrs). Review proposed filing and multi
conf with J. Liew re filing of same. (.3 hrs).

8/24/2018 Review Order of Court granting conditional H.B.H, 10 $40.00
certification.

8/30/2018 Discuss case status with HBH and GH. JL. 16 $20.50

8/30/2018 conf with HBH and JL regarding status and G.H. 10 $20.50

assignments

 
Case 1:18-cv-00874-RDB Document 34-4 Filed 05/10/19 Page 5 of 13

8/31/2018 review email to opposing counsel regarding class G.H. 10 $20.50
notice
8/31/2018 Review comm. from opposing counsel with class H.B.H. 30 $120.00

list; draft comm. to Kris Foster (Judicial Assistant)
re Class Action Notice.

9/4/2018 _ Creating mailing labeis. OSL. 1.40 $287.00

9/5/2018 Create mailing labels for opt-in notices. JL. 4.80 $984.00

9/5/2018 Review Class Notice, signed by Court. H.B.H. 10 $40.00

9/7/2018 Review and print address labels for opt-in and class JL. 3.00 $615.00
notice mailings

9/7/2018 Prepare class and opt-in notices and envelope for JL. 4.30 $881.50
mailing.

9/7/2018 prepare opt-in notice mailing for potential opt-in G.H. 1.40 $287.00
plaintiffs ,

9/7/2018 Obtain postage. (.5 hrs, Gratis). Prepare class H.B.H. 3.90 $1,560.00

notice; multi comm. with J, Liew and G. Herbers re
class mailing. Assist with preparation of documents
re class mailing.

 

9/10/2018 Preparing and stuffing class and opt-in notices, JL. AO $82.00

9/10/2018 Prepare mailing of class notification and opt-in GH. 80 $164,00
notice

9/10/2018 Prepare and stuff class and opt-in notices into JL. .50 $102.50
envelopes for mailing.

9/10/2018 Print, organize, and stuff Class notification and opt G.H. 50 $102.50
in notices for proposed class.

9/10/2018 Preparing and stuffing class and opt in notices for JL. 90 $184.50
mailing.

9/10/2018 print, organize, and stuff class notices and opt in G.H. 90 $184.50
notices for potential opt in plaintiffs

9/10/2018 Confer. w/ HBH and GH re case status and JL. 10 $20.56
assignment of duties.

9/10/2018 conf with HBH and JL regarding case status and G.H. 10 $20.50
assignments

9/12/2018 Draft email to op con re. mailer status and address JL. 20 $41.00
questions.

9/12/2018 Review email from JL regarding mismatched G.H. 10 $20.50
addresses for class notification.

9/12/2018 Confer with J. Liew re correspondence to H.B.H. 10 $40.00
Defendants.

9/13/2018 Tele conf. with A. Carney re status of matter. H.B.H. 50 $200.00

9/13/2018 Phone call w/ opt-in PI. introduction and contact JL. .10 $20.50
info check.

9/13/2018 Prepare, redact PI. opt-in notice for filing. File JL. 50 $102.50
notice. Create file.

9/13/2018 Review opt-in consent notice; confer with J. Liewre H.B.H. 10 $40.00
same. Review filing of same.

9/18/2018 Call opt-in Pl., file opt-in, create file. JL. 50 $102.50

9/18/2018 Review opt-in notice filing. H.B.H. 10 $40.00

9/25/2018 Phone call to opt-in PI. JL, .10 $20.50

9/26/2018 Catalog retumed opt-in notices. G.H. 80 $164.00

9/26/2018 Draft email to op con following up on email re JL, 10 $20.50

 
Case 1:18-cv-00874-RDB Document 34-4 Filed 05/10/19 Page 6 of 13

9/26/2018
9/26/2018
9/26/2018
9/27/2018
9/27/2018
9/27/2018
9/27/2018

9/28/2018
10/1/2018

10/1/2018
10/4/2018

10/4/2018
10/4/2018
10/4/2018
10/4/2018

10/4/2018
10/8/2018

10/8/2018
10/10/2018
10/10/2018

10/10/2018
10/10/2018

10/11/2018

10/11/2018
10/24/2018

10/24/2018
10/24/2018

10/26/2018
10/29/2018

11/8/2018

mistaken addresses for pot. opt-ins,

Draft email to opposing counsel regarding cell
numbers of undeliverable opt in notices.

Review email with opposing counsel regarding class
members’ contact information.

Confer with G, Herbers re undeliverable class |
notices.

Phone call w/ opt-in PI.

Prepare and file opt-in notice for PL

Update contact list, create personnel file, email PI.
filed opt-in notice.

Review opt-in filmg re Gavin Arthur and review
comm. from J. Liew to Gavin Arthur re same.
Review comm re J Tong re payroll for Z. Brooks.

‘Review email from opposing counsel regarding

undeliverable mail.

Review phone listing re undeliverable mailings.
Review email from JSL regarding potential opt-in
addresses.

Review and reply to email from op con. re updated
addresses for pot. opt-ins.

Review email exchange with opposing counsel
regarding addresses for potential opt-ins.

Conf. with HBH and JSL regarding case status and
conversations with opposing counsel.

Confer w/ HBH and GBH re case status and op con.
details.

Review comm. b/w counsel re updated addresses.
Prepare, print, and stuff additional set of opt-in
mailers.

Prepare additional opt-in mailers.

Phone call w/ pot. opt-in w/ questions.

Conf. with HBH regarding text notice to potential
opt-in plaintiffs.

Draft text notice for potential opt-in plaintiff.s
View and discuss text message options for opt-in
notice via text message.

Conf. with HBH and JSL regarding case status and
assignments.

Discuss case status w/ HBH and GBH.

Compile undelivered opt-in notices and draft email
to opposing counsel requesting cel! phone records.
Discuss case status w/ HBH and GBH.

Conf with HBH and JSL regarding case status and
future assignments.

Draft email to opposing counsel regarding
undeliverable opt-in mailings.

Review email from opposing counsel regarding cell
numbers for undeliverable potential opt-in clients.
Review email from HBH to op con re end of opt-in
period.

G.H.

G.H.

H.B.H.

JL.
JL.
JL.

H.B.H.

H.B.H.

G.H.

H.B.H.

G.H.

JL.

G.H.

G.H.

JL.

H.B.H.

JL.
JL.
JL.
G.H.

G.H,
JL.

G.H.

JL.
G.H.

J.L.
GLH.

G.H.

G.H.

dL.

20
10
.20
10
10

.10
.10

10
.10

10

10

10

.10

10
.60

30
20
.10

30
20

.10

10
40

.10
10

10

10

10

$20.50
$20.50
$80.00
$20.50
$41.00
$20.50
$40.00

$40.00
$20.50

$40.00
$20.50

$20.50
$20.50
$20.50
$20.50

$40.00
$123.00

$61.50
$41.00
$20.50

$61.50
341.00

$20.50

$20.50
$82.00

$20.50
$20.50

$20.50
$20.50

$20.50

 

 
Case 1:18-cv-00874-RDB Document 34-4 Filed 05/10/19 Page 7 of 13

11/8/2018
11/9/2018
11/9/2018

11/9/2018
11/13/2018

11/14/2018
11/14/2018
11/15/2018
11/15/2018
11/16/2018
11/16/2018
11/19/2018
11/19/2018
11/19/2018
11/20/2018
11/20/2018
11/20/2018
11/20/2018
11/20/2018
11/20/2018
11/23/2018
11/26/2018

11/26/2018
11/26/2018

11/26/2018
11/26/2018
11/26/2018
11/26/2018
11/26/2018

11/27/2018

Draft comm to opposing counsel re status of matter,
including late opt-in.

Review email from HBH to opposing counsel
regarding end of opt-in period and scheduling.
Review email from op con re consent to late opt-in
and scheduling a call.

Review comm. from D. English re late opt-in.
Draft mot. to late file Riffey opt-in, scan and redact
Riffey opt-in for filing, create Riffey file.

Update client list.

Review Order granting leave to file late filed opt-in.
Review email from opposing counsel regarding
scheduling a phone call to discuss scheduling.
Draft comm to D. English re status of matter.
Review email exchange between HBH and opposing
counsel regarding scheduling phone call to discuss
how to proceed with the case.

Review and respond to comm from D. English.
Review email from opposing counsel regarding
scheduling a call to determine discovery schedule.
Review email corresp. w/ op con re how to proceed
forward in case.

Review email from opposing counsel regarding
phone call and fees.

Sort and organize prebill spreadsheet.

Draft lodestar letter.

Phone call w/ pot. opt-in.

Sort revised prebill spreadsheet, update lodestar
letter.

Review def prod. disc., identify missing files, draft
email to op con re. missing files.

Review email from JSL to opposing counsel
regarding missing documents for opt-ins

Review comm from C. Kresslein to J. Liew
attaching docs.

Review disc. prod. from def, review and respond to
email from op con re. missing files.

Update client contact list.

Draft email to Pls. to sched. phone interview re
hours.

Review and reply to email from Pl. Banks re phone
interview.

Scan opt-in for Swisher, email op con for consent to
late file, create P]. file.

Perform damage calcs for Pl. Banks based on wage
and hour docs from Def.

Review email from JSL to clients regarding
scheduling interviews for demand letter.

Review email from JSL to opposing counsel
regarding missing documents from production.
Review email from opposing counsel regarding

A.B.H.

G.H.

J.L.

H.B.H.

JL.

JL.

H.B.H.

G.H.

H.BLH.

G.H.

H.B.H.

G.H.
JL.
G.H.
JL.
JL.
JL,
J.L.
JL.

G.H.

H.B.H,

JL.

EL.
JL.

JL.

JL.

JL.

GH.

G.H.

GH.

10

10
1.10

10
10
10
10
10
10
.10
10
10
.30
20
20
20

30

50

10
30

10

30

2.70

A0

.10

10

$40.00
$20.50
$20.50

$40.00
$225.50

$20.50
$40.00
$20.50
$40.00
$20.50
$40.00
$20.50
$20.50
$20.50
$61.50
$41.00
$41.00
$41.00
$61.50
$20.50
$40.00
$102.50

$20.50
$61.50

$20.50
$61.50
$553.50
$20.50
$20.50

$20.50

 

 
Case 1:18-cv-00874-RDB Document 34-4 Filed 05/10/19 Page 8 of 13

11/27/2018
11/27/2018

11/27/2018
11/27/2018

11/27/2018
11/28/2018

11/29/2018
11/30/2018
12/3/2018
12/6/2018
12/6/2018

12/6/2018
12/7/2018

12/7/2018

12/7/2018
12/10/2018

12/10/2018
12/11/2018
12/11/2018
12/11/2018
12/11/2018
12/11/2018
12/11/2018

12/12/2018

12/12/2018
12/12/2018
12/14/2018
12/17/2018
12/17/2018
12/20/2018

12/21/2018

production of wage and hour documents.

Update questionnaire for case.

Phone interview w/ Pl. Banks re wage and hour docs
and details of employment.

Review of disc. prod. w/ HBH and discussion of
what is needed.

Draft email to op con re disc. production needs for
additional docs.

Calculate damages for Pls.

Review email from opposing counsel regarding late
opt-in plaintiff.

Review of disc prod., damage calcs for Pls. Banks
and Carney

Review disc. prod, damage calcs.

Damage cales for Pls.

Draft email to op con re consent on late opt-in,
review answer.

Review email exchange between JSL and opposing
counsel regarding late opt-in.

Review comms between J. Liew and C. Kressiein.
Phone calls/draft emails to Pls. to schedule phone
interviews,

Review emai! from JSL to client A. Carney
regarding scheduling interview.

Phone call w/ PL. Arthur re employment details.
Phone call w/ Gavin Arthur re case details and
damage caics.

Review paper damage calcs from Pi. Carney.
Attempt to call Pl. Carney and Arthur.

Review PI. Carney's own time hour estimates and
compare to time clock audit hours.

Attempt to call Pls. to schedule phone interviews.
Attempt to call, draft email to pot. Pl. Swisher.
Create summary tables for damage calcs, draft email
to HBH with damage calcs.

Phone call w/ PI. Carney re details of employment,
review of wage docs.

Review email exchange between HBH and opposing
counsel regarding scheduling a teleconference to
discuss necessary production.

Brief phone confer w/ HBH and op con re disc.
needs.

Phone cail w/ PI. Arthur re wage record details.
Review disc prod. of pay records.

Draft email to pot. Pl. re damage cales for demand
on Def's request.

Phone convo w/ P] Carney re update on getting bank
records.

Review pay spreadsheets, update damage calcs for
P|. Carney, enter hour records for pot. Pl. Swisher.
Phone interview w/ pot. opt-in Swisher re employ.

J.L.
JL.

JL.

J.L.

JL.
G.H.

JL.
JL.
J.L.
JL.
G.H.

H.B.H.
JL.

G.H.

JL.
JL.

EL,
J.L.
JL.
JL.
JL.
J.L.
JL.

G.H.

JL.
JL.
FL,
J.L,
JL.
FL,

JL.

30
90

30
20

3.10
10

8.10
1.10

3.10
.10

20
30

.60
10

0
10
20
10
10
20
1.40

10

10
30
1.90
20
10
6.40

50

$61.50
$184.50

$61.50
$41.00

$635.50
$20.50

$1,660.50
$225.50
$635.50
$20.50
$20.50

$80.00
$61.50

$20.50

$123.00
$20.50

$20.50
$20.50
$41.00
$20.50
$20.50
$41.00
$287.00

$20.50

$20.50
$61.50
$389.50
$41.00
$20.50
$1,312.00

$102.50

 

 
Case 1:18-cv-00874-RDB Document 34-4 Filed 05/10/19 Page 9 of 13

12/21/2018
12/24/2018
12/27/2018
12/28/2018
12/28/2018
12/31/2018
1/2/2019

1/2/2019

1/2/2019
1/4/2019

1/4/2019
1/7/2019

1/7/2019
1/8/2019
1/8/2019
1/9/2019
1/10/2019
1/10/2019
1/15/2019
1/18/2019
1/23/2019
1/24/2019
1/24/2019
1/31/2019
1/31/2019
2/1/2019

2/1/2019

details.

Draft email to pot. opt in Swisher w/ hour wage
docs.

Damage calcs, identify missing disc. production
docs.

Update and conduct damage calculations with pay
records.

Damage cales, integration of pay records into calcs,
finalize and format spreadsheet.

Draft email to Pl. Riffey re phone interview
scheduling. .

Draft email to Pl. Brook re wage and hour docs for
phone interview.

Phone interview w/ Pl. Brook re employment details
and review of time audit records.

Updating damage calcs with estimates from Pl.
Brook, correct errors in calculations.

Draft demand letter to op con.

Phone cail w/ PI. Carney re annotated wage and hour
docs emailed to us for review.

Briefly review comm from A. Carney.

Phone call w/ Pl. Riffey re scheduling phone
interview and transmission of wage docs.
Integrating Pi. Carney's estimations into damage
calcs.

Phone interview w/ P|. Riffey re details of
employment and review of wage docs.

Integrate estimated amounts for Pl. Carney into
damage calcs.

Integrate estimates from Pl. Riffey into damage
cales, finalize damage calcs (1.2); edit and review
demand letter (0.2).

Tele conf with C. Swisher re calculation issues.
Phone call w/ PI. Riffey re question about time
records.

Review PI. Swisher's docs, update damage calc
spreadsheet.

Update damage calcs with estimates from PI.
Swisher (4.2); Edit and update demand ltr. to op con
(0.2).

Calculate and draft prop. sched. order.

Edit and update damage calcs (0.8); update demand
ltr. accordingly (0.1).

Sort and prepare pre-bill.

Review joint status report by Defs.

Draft comm to opposing counsel re status of
settlement offer and requested status report.

Phone cail w/ opposing counsel re questions about
damage calculations.

Review Status Report; multi comm with counsel re
same.

JL.

JL.

JL.

JL.

HL.

JL.

JL.

JL.

JL.
JL,

H.B.H.

LL.
LL.
LL.
IL.

HL.

H.B.H.

JL.

JL.

JL.

JL.

JL.

JL.
JL

H.B.H.

JL.

H.B.H.

10

5.00

5.40

3.50

10

.10

1.00

80

1.00
20

10
20

30
.60
6.00
1.40
10
10
5.30
4.40
40
90
10
10
10
30

30

$20.50
$1,025.00
No Charge
$717.50
$20.50
$20.50
$205.00
$164.00

$205.00
$41.00

$40.00
$41.00

$61.50
$123.00
$1,230.00
$287.00
$40.00
$20.50
$1,086.50
$902.00
$82.00
$184.50
$20.50
$20.50
$40.00
$61.50

$120.00

 
Case 1:18-cv-00874-RDB Document 34-4 Filed 05/10/19 Page 10 of 13

2/1/2019 Review Order granting status report. H.B.H. .10 $40.00

2/4/2019 Review email from opposing counsel to HBH re. JL. .10 $20.50
facts supporting time shaving claim.

2/15/2019 Review and respond to comm. from opposing H.B.H. 10 $40.00
counsel.

2/21/2019 Phone conference w/ Opposing Counsel and HBH JL. 30 $61.50
re. counter-demand and issues with calculations.

2/21/2019 Tele conf with opposing counsel re settlement (.3 H.B.H. AQ $160.00

hrs); review lengthy comm from opposing counsel
resame. (.1 hrs)

2/21/2019 Draft comm to J. Liew re instructions re H.B.H. .10 $40.00
calculations.
2/22/2019 Review detailed counter-offer email from opposing JL. 30 $61.50

counsel, review provided documents and check
against our calculations.
2/25/2019 Modify equations spreadsheet for further JL. 1.70 $348.50
calculations for settlement purposes (0.7); draft
email to Pl. Riffey re. confirmation of non-payment
(0.2); draft email to Pl. Arthur re. settlement offer
(0.2); draft mass text to Pls. to call office re.
settlement offer (0.2); phone call w/ Pl. Brook re.
settlement offer (0.2); phone call w/ PI. Banks re.
settlement offer (0.2).

2/25/2019 Phone call w/ Pl. Carney re. settlement offer. JL. AQ $82.00

2/26/2019 Phone call w/ Pl. Swisher re. settlement counter- JL, .10 $20.50
offer.

2/26/2019 Calculate additional possible settlement values, draft = J.L. 1.80 $369.00
settlement counter-offer letter,

2/26/2019 Review counter-offer settlement letter to opposing JL. .10 $20.50
counsel from HBH.

2/26/2019 Draft letter to opposing counsel re settlement terms; _H.B.H. 1.30 $520.00

review and revise. Draft comm to opposing counsel
attaching same.

2/2TI2019 Reply to email from Pl. Banks re. various questions JL. 40 $82.00
about lawsuit.

2/27/2019 Review comm from J. Liew to K. Banks. Draft H.B.H, 10 $40.00
comm to K. Banks.

3/1/2619 Phone confer w/ HBH and opposing counsel re, J.L. 30 $61.50

settlement issues. (.2 hrs). Confer with HBH
following call re status of negotiation. (.1 hrs)
3/1/2019 Draft comm to CK re status of matter, review H.B.H. 40 $160.00
response. (.1 hrs). Tele conf. with counsel re status
of settlement and related negotiations. (.2 hrs).
Confer with J. Liew re same. (.1 hrs).

 

3/1/2019 Review comm from C. Kresslein re settlement H.B.H. 10 $46.00
terms.

3/4/2019 Review draft joint status report from Defs. JL, 10 $20.50

3/7/2019 Review comm from Chambers re status of matter, H.B.H. 10 $40.00

3/11/2019 Calculate new damage values, confer w/ HBH re. IL. 20 $41.00

new numbers.
3/11/2019 Confer and calculate new settlement numbers for IL. 40 $82.00

 
Case 1:18-cv-00874-RDB Document 34-4 Filed 05/10/19 Page 11 of 13

Pls.

3/f1/2019 Draft email to Pl. Riffey re. urgent response required JL. 20 $41.00
to settlement negotiations issues.

3/LL/2019 Review calculations, and draft settlement comm H.B.H, 30 $120.06

(offer) to counsel. (.2 hrs). Confer with opposing
counsel re same. (.1 hrs).

3/12/2019 Review email from Pi. Riffey, draft and send JL. 20 $41.00
response.

3/12/2019 Draft comm re counter-response re settlement to H.B.H. 20 $80.00
opposing counsel.

3/14/2019 Draft comm to counsel; review response re H.B.H. 10 $40.00
settlement.

3/14/2019 Review billing statement for discounts and EL. 70 $143.50

reductions w/ HBH (0.3); adjust billing statement for
discount rates (0,4).

3/14/2019 Review settlement status and offer re fees; draft very H.B.H. 50 $200.00
lengthy response.

3/15/2019 Review comm from opposing counsel re status of H.B.H. 10 No Charge
settlement negotiations.

3/18/2019 Draft email to opposing counsel re. status of their JL. .10 $20.50
position on settlement offer.

3/20/2019 Phone call w/ Pl. Carney re. status of case and JL. 20 $41.00
settlement.

3/20/2019 Draft settlement agreement. IL. 4.30 $881.50

3/20/2019 Edit settlement agreement (0.4); Review and edit JL. 1.10 $225.50
Joint motion for approval of settlement agreement
(0.7).

3/20/2019 Draft joint motion for approval of settlement JL. 3.20 $656.00
agreement.

4/1/2019 Draft email to Pls. re status of settlement. JL. 20 $41.00

4/1/2019 Review email from Pl. Banks. JL. 10 $20.50

4/4/2019 Review joint motion for settlement approval and JL. 10 $20.50
email to opposing counsel from HBH containing
same.

4/4/2019 Review and revise Joint Motion and proposed H.B.H. 80 $320.00
Order; draft comm to opposing counsel re same.

4/12/2019 Brief review of opposing counsel's edit to settlement JL. 10 $20.50
agreement and joint motion.

4/18/2019 Email to opposing counsel re. payment methodto PL = LL. 10 $20.50
Riffey, scheduling phone call do discuss edits to
settlement agreement.

4/18/2019 Confer w/ HBH re. Defendants' edits to settlement JL. 20 $41.00
agreement and tax issues raised by attempting to tax

 

clients for attorneys’ fees and costs.

4/18/2019 Confer with D. English re status of wire transfer H.B.H. 10 $40.00
issue.

4/19/2019 Tele conf with CK re settlement agreement and tax H.B.H, 20 $80.00
issues. Confer with JL re same.

4/22/2019 Review email from opposing counsel re. tax issues, JL, 30 $61.50

review memo from opposing counsel, review IRS
opinions.

 
Case 1:18-cv-00874-RDB Document 34-4 Filed 05/10/19 Page 12 of 13

4/22/2019 Draft in-depth letter to opposing counsel re. tax JL. 4.20 $861.00
issues.

4/22/2019 Multi comm with opposing counsel re tax issue; H.B.H. 1.50 $600.00
review 2 pg memo from Jackson Lewis.

4/23/2019 Review case and article re. tax issues applicable to JL. 30 $61.50
tax issues raised by opposing counsel. .

4/23/2019 Review and edit letter to opposing counsel. re tax JL. 40 $82.00
issues.

4/23/2019 Legal research re issuance of 1099 to each opt-in for H.B.H. 5.70 $2,280.00

proportional amounts of atty fees; review and revise
six page letter to Kresslein re tax issues, (5.3 hrs).
Draft comm to Kresslein attaching same.

4/23/2019 Draft comm to K. Foster re status of matter. H.B.H. 10 $40.00
4/24/2019 Review email communications from opposing JL. 10 $20.50
counsel re. tax issue and other settlement agreement
edits.
4/24/2019 Conference w/ HBH and SEK on case status and JL. 10 $20.50
assignment of duties,
4/25/2019 Review emails re: Join Motion for Approval S.K. 20 No Charge
4/25/2019 Review and accept/reject edits to settlement H.B.H. 50 $200.00

agreement and Joint Motion; draft comm to
opposing counsel re same.
4/26/2019 Review email communications between HBH and J.L. 10 $20.50
opposing counsel re. edits to settlement agreement
and proposed order.

4/26/2019 Phone call w/ HBH re. status of set. agreement. JL. | .10 $20.50

4/26/2019 Edit and finalize settlement agreement, proposed JL. L.10 $225.50
order and joint motion.

4/26/2019 Review Joint Motion for Approval S.K, 10 No Charge

4/26/2019 Confer with J. Liew re status of matter, signature of | H.B.H. 20 $80.00

agreement by clients, and transmittal of clean copies
to Defendants. Review comm from J. Liew to
opposing counsel re same.

4/29/2019 Review email from opposing counsel, make minor IL, 10 $20.50
edits to settlement agreement.

5/2/2019 Review email from HBH to opposing counsel re. JL, 10 $20.50
final edits to settlement agreement.

5/2/2019 Review settlement agreement; finalize same. Draft H.B.H. 50 $200.00
comm. to opposing counsel re same.

5/4/2019 Draft comm to clients re settlement; transmit H.B.H. 80 $320.00

settlement agreements and tax docs to clients via
email and docusign.

5/6/2019 Call Pls. re. deficient tax forms and signing of JL, 40 $82.00
settlement agreement, re-send tax forms via
DocuSign for correction.

5/7/2019 Prepare and collect signatures pages. Prepare and H.B.H. 50 $200.00
collect tax documents. Transmit same to opposing
counsel. Tele conf with opposing counsel re same
(and status of matter),

5/8/2019 Review emails between HBH and opposing counsel JL. 10 $20.50
re. logistics of transferring money to PL. Riffey and

 

 
Case 1:18-cv-00874-RDB Document 34-4 Filed 05/10/19 Page 13 of 13

5/9/2019

5/9/2019

5/9/2019

5/10/2019

5/10/2019

SUBTOTAL:

Costs
3/26/2018
5/10/2018
9/7/2018
5/10/2019
SUBTOTAL:

Matter Ledgers

SUBTOTAL:

Trust Account
5/10/2019

signing of set. agreement.

Review emails between HBH and opposing counsel
re. exchange of tax documents and signatures for
settlement agreement.

Draft email to Court re. status of settlement
agreement.

Comm with ZB re tax documents. Comm with
opposing counsel re status of matter. Confer with
assoc atty re status of matter.

Draft affidavit for joint motion and settlement
agreement (0.1); prepare and finalize settlement
documents for filing (0.7).

Draft fee affidavit: confer with assoc atty (J Liew re
Motion for Approval). Prepare billing record
materials.

Filing Fee

Process Service (Beach Process Service)
Postage - Class Mailing

Copy Charges (2,077 @ .25/copy)

Previous Balance

Available in Trust:

IL. 10 $20.50
JL. 10 $20.50
H.B.H. 20 $80.00
J.L. 80 $164.00
H.B.H. 80 $320.00

195.70 $47,860.50

$400.00
$240.00
$213.00
$519.25
$1,372.25

$0.00
$0.00

TOTAL $49,232.75
PREVIOUS BALANCE DUE $0.00

CURRENT BALANCE DUE AND OWING $49,232.75

 

 
